       Case 1:19-cv-00065-SPB-RAL Document 29 Filed 05/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DANIEL WILKES,                                  )
                         Plaintiff,             )
                                                )       C.A. No. 19-65 Erie
                                                )
                 v.                             )       District Judge Susan Paradise Baxter
                                                )       Magistrate Judge Richard A. Lanzillo
CRAWFORD COUNTY JAIL,                           )
              Defendant.                        )




                                      MEMORANDUM ORDER


       Plaintiff Daniel Wilkes initiated this pro se civil rights action on March 11, 2019, by

filing a motion to proceed in forma pauperis (“ifp motion”) [ECF No. 1], and this matter was

referred to United States Magistrate Judge Richard A. Lanzillo for report and recommendation in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the

Local Rules for Magistrates. On March 18, 2019, Judge Lanzillo entered an Order dismissing the

ifp motion due to Plaintiff’s failure to attach a certified copy of his prison trust fund account

statement [ECF No. 2]. Plaintiff subsequently filed a new motion to proceed in forma pauperis

on September 4, 2019 [ECF No. 7], which was granted by Judge Lanzillo on September 10, 2019

[ECF No. 8], and Plaintiff’s complaint was docketed on the same day [ECF No. 10].

       On March 6, 2020, Judge Lanzillo issued an Order notifying Plaintiff that the Defendant

in this case, Crawford County Jail, is not amenable to suit under 28 U.S.C. § 1983, and directing

Plaintiff to file an amended complaint within thirty days identifying the “individual prison

employees, supervisors, or municipalities responsible for” the alleged violations of Plaintiff’s

constitutional rights and explaining how each such defendant violated his rights. [ECF No. 17].
       Case 1:19-cv-00065-SPB-RAL Document 29 Filed 05/25/21 Page 2 of 2




In response to this Order, Plaintiff filed a one-page narrative on April 7, 2020 [ECF No. 20],

which failed to comply with the pleading requirements of Rule 8 of the Federal Rules of Civil

Procedure. So, Judge Lanzillo issued another Order on October 9, 2020, giving Plaintiff a second

opportunity to file an appropriate amended complaint within thirty days [ECF No 27].

       After receiving no response from Plaintiff for over six months, Judge Lanzillo issued a

Report and Recommendation (“R&R”) on April 29, 2021, recommending dismissal of this case

for Plaintiff’s failure to prosecute [ECF No. 28]. Service of the R&R was made on Plaintiff at his

address of record, via first class United States mail. Objections to the R&R were due from

Plaintiff by May 17, 2021; however, Plaintiff has failed to file any objections to date.

       After de novo review of the documents in this case, together with the report and

recommendation, the following order is entered:

         AND NOW, this 24th day of May, 2021;

         IT IS HEREBY ORDERED that this case is DISMISSED for Plaintiff’s failure to

prosecute. The report and recommendation of Magistrate Judge Lanzillo, issued April 29, 2021

[ECF No. 28] is adopted as the opinion of the court.

         The Clerk is directed to mark this case CLOSED.



                                                       ______________________                _____
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         All parties of record
